Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1, 4-10, 12-23 are pending.
Claims 1, 4-10, 12-23 are rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-4-22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-12, 16-17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. PG Pub. 2015/0362213) in view of Lemon (U.S. Pat. 11,231,207).



As to claim, 1, 10 and 17, Mueller teaches a system for heating and cooling comprising: a controller configured to output a control signal based on whether the system is in a heating mode or a cooling mode[0027 [A]n exemplary embodiment of a direct fired heating system having direct expansion cooling with an evaporator coil upstream of a burner generally includes an air switching box and a safety circuit.  When the system is in a cooling and/or air conditioning (A/C) mode, air is either returned from the indoor space, brought in from the outside, or a combination of the two. [0036] [T]he supply of air will be delivered at different flow rates and/or combinations of inside to outside air percentages based on one or more system parameters, including without limitation, inside temperature, outside temperature, dry bulb temperature, wet bulb temperature, indoor air quality requirements ascertained by CO.sub.2 detection, etc. The system may include a variable frequency drive (VFD) for adjusting the fan speed of a blower, variable dampers for adjusting the mixture of outside and inside air, and a controller for controlling the VFD and variable dampers based on the one or more sensed system parameters.]  ; and one or more movable barriers configured to transition between an open configuration and a closed configuration based on the control signal, wherein when at least one movable barrier of the one or more movable barriers is in the closed configuration, the at least one movable barrier blocks a portion of an air flow conduit such that an air flow flowing through the air flow conduit is redirected and constricted [0042 The three dampers 116, 124, and 126 may be considered as an air mixing  section, or an air switching box, of the system 100.  When the system 100 is operating in a heating mode, the first damper 116 is opened and the second and third dampers 124, 126 are closed.  This allows 100% outside air to pass through the blower 104 and burner 102 of the direct fired blow through heating configuration. 0044 When the system is operating in a cooling mode, the first damper 116 is closed, while the second and third dampers 124, 126 are opened.  The third damper 126 allows outside air to enter the cabinet.  The second damper 124 allows mixed recirculated indoor air and outside air from damper 126 to enter the upper portion of the cabinet of system 100.  When the second and third dampers 124, 126 are fully opened, they provide a 50%/50% split of outside and recirculated inside air to flow through the evaporator coil 108.] .  Claim 10 discusses a cabinet and a blower to move air through the cabinet which can be seen in paragraphs [0037 and 0044].  
Mueller teaches most of the invention, but fails to teach the heating tubes and placement.   However, this is an obvious variation and is taught by Lemon as follows:
As to claim 1, Lemon teaches heat exchanger comprising a plurality of heating tubes positioned coplanar with respect to each other, (element 30), wherein at least one movable barrier of the one or more movable barriers is positioned proximate and within an air flow conduit with the heat exchanger (fig. 1 elements 24), wherein the at least one movable barrier is coplanar with the plurality of heating tubes when in the closed configuration (fig. 1)  and wherein the at least one movable barrier (24) is positioned between the plurality of heating tubes (30) and an outer cabinet (12) when in the closed configuration (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Lemon into the system and methods of Mueller.  The motivation to combine is that Lemon teaches using barriers and direct airflow over certain components and increase amount of heating and can also increase efficiency (col. 3 lines 17-23).   This applies to claims 10 and 17 below. 

As to claims 2 and 11, Mueller teaches wherein the one or more movable barriers is positioned proximate a heat exchanger of the system such that, when the at least one moveable barrier is in the closed configuration, the at least one moveable barrier directs the air flow across the heat exchanger [0042 The three dampers 116, 124, and 126 may be considered as an air mixing section, or an air switching box, of the system 100.  When the system 100 is operating in a heating mode, the first damper 116 is opened and the second and third dampers 124, 126 are closed.  This allows 100% outside air to pass through the blower 104 and burner 102 of the direct fired blow through heating configuration.].  
As to claim 3, Mueller teaches further comprising a plurality of air conditioning coils, wherein the at least one movable barrier is configured to increase flow across the air conditioning coils when the at least one movable barrier is in the open configuration[0044 When the system is operating in a cooling mode, the first damper 116 is closed, while the second and third dampers 124, 126 are opened.  The third damper 126 allows outside air to enter the cabinet.  The second damper 124 allows mixed recirculated indoor air and outside air from damper 126 to enter the upper portion of the cabinet of system 100.  When the second and third dampers 124, 126 are fully opened, they provide a 50%/50% split of outside and recirculated inside air to flow through the evaporator coil 108.].  
As to claims 4 and 12, further comprising a thermostat configured to set the system to the cooling mode or the heating mode and output a setting signal to the controller, wherein the controller is configured to generate the control signal based on the setting signal[0062 In colder outdoor conditions (e.g., winter), warm moist air is exhausted and a portion of the energy (e.g., sensible and latent) is transferred to the incoming air.  This preheated air then enters the blower 304 and burner 302.  Depending on the temperature of the preheated incoming air, the burner 302 may turn on and modulate to meet the requirements of a thermostat. 0063 In hotter outdoor conditions (e.g., summer), cold air is exhausted from the building through the ERV device 334.  The incoming air will cool as it passes the ERV device 334.  This precooled air will enter the blower 304 and be delivered to the lower section of the system 300.  Here the switching box will divert the air over the evaporator coil 308.  The air will be further cooled by the evaporator coil 308 and will be delivered into the building to meet the thermostat requirements.  The air switching box, micro switches, and a safety circuit will ensure that when the thermostat is in a cooling mode,].  
As to claim 8, 16 and 20 Mueller teaches further comprising a motor in electrical communication with the controller and configured to change the at least one movable barrier from the closed configuration to the open configuration[0035].  
As to claim 23 Lemon wherein the at least one movable barrier is perpendicular to the outer cabinet when in the closed configuration (fig.1).  Examiner notes that the fig.1 shows that the baffle in a nearly perpendicular position.  One of ordinary skill in the art would recognize that this position is substantially similar to the claimed invention, certainly considering it done to solve the same problem redirecting airflow without gaps. 

Claims 5, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. PG Pub. 2015/0362213) in view of Lemon (U.S. Pat. 11,231,207) in view of Benton (U.S. Pat. 4,347,712).

Mueller in view of Lemon teaches most of the claimed invention, including determine when to shut off portions of the HVAC and when to close dampers based on temperature but fails to explicitly teach that the limitations of claims 5, 13 and 18 however, these are obvious variations as taught by Benton. 
As to claims 5, 13 and 18, Benton teaches further comprising a temperature sensor configured to: detect a temperature of the air flow(col. 2 lines 29-43 Referring to FIG. 1, as air is delivered from duct 25 to the plurality of zones or spaces 11 and 11' of the building in which the temperature is being controlled, the temperature of the air in duct 10 leaving the heating and/or cooling exchangers 23 and 24 is sensed by the discharge temperature sensor or thermostat 51.  Depending upon the temperature selected by set point selector 44, the various stages of cooling and/or heating, depending upon what mode of operation the system is in, are turned off and on to maintain the cycle by cycle average discharge air temperature in duct 25 at the selected temperature.) ; and output a temperature signal to the controller indicating that the air flow is above a first temperature (col. 2 lines 29-43 )wherein, in response to the temperature signal, the control signal includes instructions to either:  shut down a heat exchanger; or transition the at least one movable barrier from the open configuration to the closed configuration(col. 2 lines 29-43).  

Therefore, prior to the effective filing date of the invention it would have been obvious to include the teachings of Benton into the system and methods of Mueller modified by Lemon.  The motivation to combine is that Benton teaches that using the airflow temperature sensor allows for the discharge air to stay at the selected desired temperature (col. 2 lines 29-43).

Claims 6, 14, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. PG Pub. 2015/0362213) in view of Lemon in view of Davis (U.S. PG Pub. 2013/0324027).
Mueller in view of Lemon teaches determining when a system is in the heating mode, in response to a signal, the control signal includes instructions to either: shut down a heat exchanger; or transition the at least one movable barrier from the open configuration to the closed configuration[0042, 0043].  Mueller does not fully teach how the open configuration is known when controlling heating or cooling modes. 
As to claims 6, 14, and 19 Davis teaches further comprising a sensor configured to: detect whether the at least one movable barrier is in the open configuration or the closed configuration; and output, a sensor signal to the controller indicating that the at least one movable barrier is in the open configuration[0040 A damper actuator 68 is shown in both FIGS. 2 and 3.  The damper actuator 68 receives a signal from the control module to open or close the damper blade 64.  An open position damper position sensor 70 is shown in FIG. 2.  When the damper blade 64 is in the open position, electrical contact is made at the open damper position sensor 70, and a signal indicating that the damper blade is in the open position is sent to the control module]. 

As to claims 21 and 22, Davis teaches wherein the sensor is a switch[0017, 0040].  Mueller also seems to teach something similar in paragraph [0043].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Mueller and Lemon with Davis since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). In the specific application, the substitution of the sensor and use of sensor data of Davis into the control system of Mueller.  The predictable result would be the Mueller control system using the sensor data of Davis to control the damper in the heating and cooling modes.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. PG Pub. 2015/0362213) in view of Lemon in view of Davis (U.S. PG Pub. 2013/0324027) in view of McMillian ( U.S. PG Pub. 2007/0046236).

Mueller in view of Lemon and Davice teaches most of the claimed invention, but fail to teach that the optical sensor is used in baffle control.  However, this is an obvious variation as taught by McMillian.  

As to claims 7 and 15, McMillian teaches that an optical sensor can be used for determining the positioning of the baffle[0030]. McMillian even states that it is well know in the art to use switches [0003].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Mueller, Lemon and Davis with McMillian since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). In the specific application, the substitution of the sensor and use of sensor data of McMillian into the control system of Mueller.  The predictable result would be the Mueller control system using the sensor data of McMillian to control the damper in the heating and cooling modes.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. PG Pub. 2015/0362213) in view of Lemon (U.S. Pat. 11,231,207) in view of Beachboard (U.S. Pat. 4,673,029).
Mueller modified by Lemon teaches most of the claimed invention, including a controllable damper.  Mueller doesn’t teach the limitations of claim 9, however, these are obvious variations as taught by Beachboard as follows:
 As to claim 9, Beachboard teaches a spring configured to open the at least one movable barrier from the closed configuration to the open configuration; and a solenoid configured to secure the at least one movable barrier in the closed configuration and the open configuration, wherein the at least one movable barrier is configured to closed from the open configuration to the closed configuration in response to the air flow(Col. 4 lines 5-20 a damper door 53 in its open position as shown connecting by a hinge pin 54 to a locking arm 55 which is spring actuated by a spring 56 pinned at 57.  The locking arm 55 has an aperture 58 therein and is aligned with the plunger 60 of the solenoid 61 attached to a solenoid support bracket 62 when the door is closed.  Solenoid 61 is actuated when the damper door 53 bumps against the microswitch 63 which is thereby actuated to drive the plunger arm 60 through the aperture 58 to lock the solenoid door in place.  The damper door 53 is held in an open position by the spring 56 and air flow until the reduced flow of air allows the door 53 to fall to the closed position where the spring 56 helps close door 53 to hit the microswitch 63).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Mueller and Lemon with Beachboard since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). In the specific application, the substitution of the spring and solenoid mechanism of Beachboard for the damper control mechanism of Mueller.  The predictable result would be the system of Mueller with the damper control mechanism being a spring and solenoid application.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 5-4-22, with respect to the rejection(s) of claim(s) 1-4, 8, 10-12, 16-17, and 20-23  under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lemon.
Other Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi teaches a baffle that coplanar with a heating element. 
Abernathy teaches a baffle with an optical sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119